DETAILED ACTION
This action is responsive to the application No. 16/984,983 filed on August 04, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention and Species 1 reading on Figs. 4A-4D in the reply filed on 01/10/2022 is acknowledged.  The Applicants indicated that claims 1-10, 12, 13, 16 and newly added claims 21-24 read on the elected species.  Claims 11, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-16 and 21-24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, 12, 13, 16, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2019/0288069). 

Regarding Claim 1, Liaw (see, e.g., Figs. 3B-4F), teaches a510n integrated circuit device comprising:
a FinFET disposed over a doped region 160 of a first type dopant, wherein the FinFET includes a first fin structure 210b and first source/drain (S/D) features 360/364, the first fin structure 210b having a first width  W6 (see, e.g., Figs. 4B, 4D, pars. 0031, 0058); and
a fin-based well strap disposed over the doped region 160 of the first type dopant, wherein the fin-based well strap includes a second fin structure 210a and second S/D features 360/362, the second fin structure 210a having a second width W2 that is larger than the first width W6 (see, e.g., Figs. 4A, 4B, pars. 0031, 0058), wherein the fin-based well strap connects the doped region 160 to a voltage (see, e.g., Fig. 4E, pars. 0036, 0043).

Regarding Claim 3, Liaw teaches all aspects of claim 1.  Liaw (see, e.g., Figs. 3B-4F), teaches that the second fin structure 210a overlaps with an imaginary extend line along a lengthwise direction (i.e., X direction) of the first fin structure 210b (see, e.g., Fig. 3B).  

Regarding Claim 7, Liaw teaches all aspects of claim 1.  Liaw (see, e.g., Figs. 3B-4F), teaches a fin stub (i.e., portion of 210 above 160 and below 360) disposed over the doped region 160, wherein the fin stub connects a bottom portion of the first fin structure 210b with a bottom portion of the second fin structure 210a (see, e.g., Fig. 4E).

Regarding Claim 8, Liaw teaches all aspects of claim 7.  Liaw (see, e.g., Figs. 3B-4F), teaches that the fin stub (i.e., portion of 210 above 160 and below 360) has a first portion in proximity to the first fin structure 210b and a second portion in proximity to the second fin structure 210a, and wherein the first portion of the fin stub has the first width W6 and the second portion of the fin stub has the second width W2 (see, e.g., Figs. 3B and 4E).

Regarding Claim 12, Liaw (see, e.g., Figs. 3B-4F), teaches an integrated circuit device comprising:
an n-type well 160 disposed in a substrate 164, the n-type well 160 being doped with an n-type dopant (see, e.g., par. 0031);
a first transistor disposed over the n-type well 160, wherein the first transistor has a first fin structure 210b and a first gate structure 251a disposed over the first fin structure 210b, such that the first gate structure 251a interposes first source/drain (S/D) features 360/364 of the first transistor (see, e.g., Figs. 3B, 4E);4867-0725-5816 v.13
a first well strap disposed over the n-type well 160, wherein the first well strap has a second fin structure 210a electrically connected to the n-type well 160 and a 250a disposed over the second fin structure 210a, such that the second gate structure 250a interposes second S/D features 360/362 of the first well strap (see, e.g., Figs. 3B, 4E);
a p-type well 162 disposed in the substrate 164 and abut the n-type well 160, the p-type well 162 being doped with a p-type dopant (see, e.g., par. 0031);
a second transistor disposed over the p-type well 162, wherein the second transistor has a third fin structure 220b and a third gate structure 251b disposed over the third fin structure 220b, such that the third gate structure 251b interposes third S/D features 360/366 of the second transistor (see, e.g., Figs. 3B, 4F); and
a second well strap disposed over the p-type well 162, wherein the second well strap has a fourth fin structure 220a electrically connected to the p-type well 162 and a fourth gate structure 250b disposed over the fourth fin structure 220a, such that the fourth gate structure 250b interposes fourth S/D features 360/362 of the second well strap, wherein each of the second and fourth fin structures 210a/220a is wider than the first fin structure 210b (see, e.g., Figs. 3B, 4E).  

Regarding Claim 13, Liaw teaches all aspects of claim 12.  Liaw (see, e.g., Figs. 3B-4F), teaches that each of the second and fourth fin structures 210a/220a is wider than the third fin structure 220b (see, e.g., Figs. 4A, 4B).

Regarding Claim 16, Liaw teaches all aspects of claim 12.  Liaw (see, e.g., Figs. 3B-4F), teaches that the second S/D features 360/362 have larger volume than the first S/D features 360/364 (see, e.g., Figs. 4C, 4D).

Regarding Claim 21, Liaw (see, e.g., Figs. 3B-4F), teaches a memory circuit comprising:
a FinFET disposed over a doped region 160 of a first type dopant, wherein the FinFET includes a first fin structure 210b and first source/drain (S/D) features 360/364 disposed on the first fin structure 210b, the first S/D features 360/364 having a first volume (see, e.g., Figs. 4C, 4D); and
a fin-based well strap disposed over the doped region 160 of the first type dopant, wherein the fin-based well strap includes a second fin structure 210a and second S/D features 360/362 disposed on the second fin structure 210a, the second S/D features 360/362 having a second volume that is larger than the first volume (see, e.g., Figs. 4C, 4D), wherein the fin-based well strap connects the doped region 160 to a voltage node of the memory circuit510 (see, e.g., Fig. 4E, pars. 0036, 0043).

Regarding Claim 23, Liaw teaches all aspects of claim 21.  Liaw (see, e.g., Figs. 3B-4F), teaches, wherein the first fin structure 210b is connected to the second fin structure 210a through a fin stub (see, e.g., Fig. 3B).  

Regarding Claim 24, Liaw teaches all aspects of claim 21.  Liaw (see, e.g., Figs. 3B-4F), teaches that the FinFET is a first FinFET, the memory circuit further comprising:
a second FinFET disposed over the doped region 160, wherein the second FinFET includes a third fin structure 220b and third S/D features 360/364 disposed on the third fin structure 220b, the third S/D features 360/364 having a third volume, wherein the third 220b is parallel to the second fin structure 210a (see, e.g., Figs. 3B, 4A, 4B), and wherein the third volume substantially equals the first volume (see, e.g., Fig. 4D).

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2019/0288069).

Regarding Claim 2, Liaw teaches all aspects of claim 1.  Liaw (see, e.g., Figs. 3B-4F), teaches that a ratio between the second width W2 and the first width W6 ranges from about 1.5 : 1 to about 5 : 1 (see, e.g., par. 0058, where a ratio of W2/W6 is larger than 1.05).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 9, Liaw teaches all aspects of claim 1.  Liaw (see, e.g., Figs. 3B-4F), teaches that the FinFET is a first FinFET, the fin-based well strap is a first fin-based well strap, the doped region 160 is a first doped region, and the voltage is a first voltage (see, e.g., Fig. 4E, pars. 0036, 0043), the integrated circuit device further comprising:
a second FinFET disposed over a second doped region 162 of a second type dopant, wherein the second FinFET includes a third fin structure 220b and third S/D features 366, the third fin structure 220b having a third width  W8 (see, e.g., pars. 0031, 0058); and
a second fin-based well strap disposed over the second doped region 162, wherein the second fin-based well strap includes a fourth fin structure 220a and fourth S/D features 362, the fourth fin structure 220a having a fourth width W4 that is larger than the first width W6 (see, e.g., Figs. 4A, 4B, pars. 0031, 0058), wherein the 162 to a second voltage (see, e.g., Fig. 4F, pars. 0036, 0043).
Liaw is silent with respect to the claim limitation that the second voltage is different from the first voltage.  
However, this limitation does not appear to structurally limit the claim as it is directed to a manner of operating a device.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
According to Section 2114 of the MPEP, “While features of an apparatus may berecited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function.  In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (Theabsence of a disclosure in a prior art reference relating to function did not defeat theBoard’s finding of anticipation of claimed apparatus because the limitations at issuewere found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what adevice does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
the second voltage is different than the first voltage”, does not differentiate the claimed device from the prior art device.

Regarding Claim 10, Liaw teaches all aspects of claim 9.  Liaw (see, e.g., Figs. 3B-4F), teaches that the fourth width W4 substantially equals the second width W2, and wherein the third width W8 substantially equals the first width W6 (see, e.g., Figs. 4A, 4B).  

Claims 1, 4-6, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2019/0109193).

Regarding Claim 1, Liaw (see, e.g., Figs. 1A-1D), teaches a510n integrated circuit device comprising:
a FinFET 18A/18B disposed over a doped region 14/16 of a first type dopant, wherein the FinFET 18A/18B includes a first fin structure 20A/20C and first source/drain (S/D) features 40A/40B, the first fin structure 20A/20C having a first width (see, e.g., Fig. 1C); and
a fin-based well strap 19A/19B disposed over the doped region 14/16 of the first type dopant, wherein the fin-based well strap 19A/19B includes a second fin structure 20E/20G and second S/D features 40C/40D, the second fin structure 20E/20G having a second width (see, e.g., Fig. 1D), wherein the fin-based well strap 19A/19B connects the doped region 14/16 to a voltage (see, e.g., par. 0019).
Liaw does not show that the second width is larger than the first width.
However, this claim limitation is merely considered a change in the width of the first and/or second fin structures in Liaw’s device.  The specific claimed width, absent any criticality, is only considered to be an obvious modification of the width of the first and/or second fin structures in Liaw’s device, as the courts have held that changes in width without any criticality, are within the level of skill in the art.  According to the courts, a particular width is nothing more than one among numerous widths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed width, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed width in Liaw’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed width of the fin structures or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen width or upon another variable recited in a claim, the applicant must show that the chosen width is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 4, Liaw teaches all aspects of claim 1.  Liaw (see, e.g., Figs. 1A-1D), teaches that the first S/D features 40A are doped with a second type dopant (i.e., p-type for PMOS FinFET) and the second S/D features 40C are doped with the first type dopant (see, e.g., par. 0031).  

Regarding Claim 5, Liaw teaches all aspects of claim 4.  Liaw (see, e.g., Figs. 1A-1D), teaches that the first type dopant is an n-type dopant and the second type dopant is a p-type dopant (see, e.g., Fig. 1C, par. 0031).  

Regarding Claim 6, Liaw teaches all aspects of claim 4.  Liaw (see, e.g., Figs. 1A-1D), teaches that the first type dopant is a p-type dopant and the second type dopant is an n-type dopant (i.e., n-type for NMOS FinFET) (see, e.g., Fig. 1C, par. 0031).  
4867-0725-5816 v.124867-0725-5816 v.14
Regarding Claim 21, Liaw (see, e.g., Figs. 1A-1D), teaches a memory circuit comprising:
a FinFET 18A/18B disposed over a doped region 14/16 of a first type dopant, wherein the FinFET 18A/18B includes a first fin structure 20A/20C and first source/drain (S/D) features 40A/40B disposed on the first fin structure 20A/20C, the first S/D features 40A/40B having a first volume (see, e.g., Fig. 1C); and
a fin-based well strap 19A/19B disposed over the doped region 14/16 of the first type dopant, wherein the fin-based well strap 19A/19B includes a second fin structure 20E/20G and second S/D features 40C/40D disposed on the second fin structure 20E/20G, the second S/D features 40C/40D having a second volume (see, e.g., Fig. 1D), 19A/19B connects the doped region 14/16 to a voltage node of the memory circuit510 (see, e.g., par. 0019).
Liaw does not show that the second volume is larger than the first volume.
However, this claim limitation is merely considered a change in the volume of the first and/or second S/D features in Liaw’s device.  The specific claimed volume, absent any criticality, is only considered to be an obvious modification of the volume of the first and/or second S/D features in Liaw’s device, as the courts have held that changes in volume without any criticality, are within the level of skill in the art.  According to the courts, a particular volume is nothing more than one among numerous volumes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality of the claimed volume, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed volume in Liaw’s device.
See also the comments stated above in claim 1 regarding criticality which are considered repeated here.

Regarding Claim 22, Liaw teaches all aspects of claim 21.  Liaw (see, e.g., Figs. 1A-1D), teaches, wherein the first S/D features 40A are doped with a second type dopant (i.e., p-type for PMOS FinFET) opposite to the first type dopant (i.e., n-type of well 14), and wherein the second S/D features 40C are doped with the first type dopant (see, e.g., par. 0031).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814